Citation Nr: 1626849	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  13-31 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected left knee degenerative osteoarthritis.

2. Entitlement to a rating in excess of 20 percent for service-connected chronic lumbar strain.

3.  Entitlement to service connection for a left hand disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active duty service from February 1961 to July 1966.

This matter comes before the Board from an October 2012 rating decision of the Togus, Maine Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a rating in excess of 10 percent for degenerative osteoarthritis of the left knee, denied a rating in excess of 20 percent for chronic lumbar strain, and denied service connection for degenerative arthritis of the left hand.  Thereafter, jurisdiction of this matter was transferred back to the Baltimore, Maryland RO.

The Board notes that by February 2016 rating decision, the RO granted a 100 percent rating for PTSD, effective from June 22, 2015, granted entitlement to special monthly compensation, effective from June 22, 2015, and also denied entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).  Accordingly, TDIU is not considered herein.  Moreover, as SMC has been granted, these provisions are also not for consideration.  

In May 2016, the Veteran testified at a hearing at VA Central Office (VACO) in Washington, D.C., before the undersigned Veterans Law Judge.  At the hearing, the Veteran indicated he wished to withdraw his claim for service connection for degenerative arthritis of the left hand. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  On May 5, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his claim for service connection for the left hand disorder is requested.

2.  The Veteran's service-connected left knee osteoarthritis is manifested by x-ray findings of arthritis, complaints of pain, and noncompensable limitation of extension to 0 degrees, and flexion ranging from 100 to 130 degrees; however, there was no showing of extension limited to 15 degrees, flexion limited to 30 degrees, or ankylosis of the knee, even considering pain and other functional impairment.

3. The Veteran's service-connected left knee osteoarthritis is manifested by removal of the meniscal cartilage and residual episodes of intermittent effusion into the joint. 

4.  Resolving doubt in favor of the Veteran, the service-connected left knee osteoarthritis is manifested by instability. 

5.  The Veteran's chronic lumbar strain is manifested by complaints of pain and functional limitations, with flexion to 30 degrees; but not incapacitating episodes of intervertebral disc syndrome.

6.  The Veteran's chronic lumbar strain is manifested objective left lower extremity neurologic abnormalities.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the claim of service connection for a left hand disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a disability rating in excess of 10 percent for the service-connected left knee osteoarthritis, based on limitation of motion, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260, 5261 (2015).

3.  The criteria for a separate rating for service-connected left knee osteoarthritis, manifested by removal of medial meniscus and residual effusion, have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DC 5259 (2015).

4.  The criteria for a separate rating for service-connected left knee osteoarthritis, manifested by instability, are approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DC 5257 (2015).

5.  The criteria for a rating in excess of 20 percent for the service-connected chronic lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.102 , 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5210-5260 (2015).

6.  The criteria for a separate rating for left lower extremity neurological manifestations of the service-connected chronic lumbar strain have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (1) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  In the present case, the Veteran stated at the 2016 Board hearing that he wished to withdraw his appeal regarding his claim for service connection.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

II. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in July 2012.

In May 2016, the Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned Veterans Law Judge.  38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the May 2016 hearing, the undersigned Veterans Law Judge stated the issues on appeal, and information was also solicited regarding the severity of the Veteran's left knee and back disabilities as well as any recent treatment received.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claims based on the current record.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  The Board finds that the August 2012 and November 2015 VA examinations each included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III. Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34   (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

III.  Analysis

1.  Left Knee Degenerative Osteoarthritis

The Veteran contends he should be entitled to a rating in excess of 10 percent for his service-connected left knee disability.  To date, a 10 percent rating has been assigned for left knee degenerative osteoarthritis, under Diagnostic Code (DC) 5003 and DC 5261.  See 38 C.F.R. § 4.71a, DCs 5003, 5261.  This evaluation contemplates either extension of the leg limited to 10 degrees or arthritis with noncompensable limitation of motion confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, or no limitation of motion with X-ray evidence of involvement of two or more major joints or two or minor joint groups.   

For arthritis, a 20 percent evaluation is warranted for no limitation of motion with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For limitation of extension, a 20 percent rating is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261.  
Full range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II. 

By way of history, the Board notes that VA treatment records show that in January 1997, the Veteran underwent arthroscopic surgery of the knee, including partial medial meniscectomy, for a degenerative medial meniscus tear.  

VA treatment records showed that in September 2011, the Veteran reported that his left knee was getting worse, that he felt like he was in pain, and that his left knee sometimes gave out on him.  In November 2011, he reported that his left knee had given out on him and he had fallen, but that the last time was about 9 months ago.

On a VA examination in August 2012, the Veteran reported that he used a cane when leaving his home because of his knee giving way.  The Veteran stated he had arthroscopic surgery on the left knee in 1997, with good results for a while afterward.  He reported that in late 2004 or 2005 he began to have more symptoms and was found to have DJD of the knee, and now had some giving way of the knee 2 or 3 times a week.  He reported knee pain when it gives way, but resolved when he straightened back up.  He reported no pain with walking, but tried to avoid walking up or down stairs because of pain.  He reported some knee stiffness in the morning, which resolved within 10 minutes, after he moves around.  He denied flare-ups.  Range of motion testing revealed left knee flexion to 130 degrees and extension to 0 degrees, with no objective evidence of painful motion.  He was able to perform repetitive-use testing of the left knee, with 3 repetitions, after which he experience no additional limitation of motion of the left knee.  It was noted that the functional impairment in his left knee included less movement than normal and pain on movement.  There was no pain or tenderness on palpation of the knee.  Muscle strength testing of the left knee was normal, and joint stability testing was normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  It was noted that he used a cane regularly.  There was x-ray evidence of arthritis, but not patellar subluxation.  

VA treatment records showed that in March 2013, the Veteran reported that his left knee was hurting more this past year, and that his left knee sometimes gives out.  In December 2013, he again complained of left knee pain and giving way, and he was advised to do pool therapy and get a knee brace.  

Records from Walter Reed National Military Medical Center showed that in December 2013, the Veteran attended a falls prevention clinic.  He reported that his left knee had been "giving out" when he walked.  He was given two knee braces the day before.  It was also noted that his gait was arthritic and slightly wide-based, but stable.  He was wearing a patella stabilizing brace on the left knee.  In January 2014, the Veteran complained of chronic left knee pain and stiffness.  Examination showed no left knee joint swelling, redness, warmth, or tenderness, and left knee motion was normal.  Left crepitus was noted.  An x-ray study showed moderate left knee osteoarthritis without acute osseous pathology.  

VA treatment records showed that in May 2014, the Veteran complained of left knee pain, and he reported doing pool therapy and wearing a knee brace.  In July 2014, the Veteran reported that his left knee and back were hurting more this past year, that he felt like he was always in pain, and that his left knee sometimes gave out on him.  It was noted that it would be difficult for him to sustain long periods of activity, such as at a job, due to his chronic pain conditions.  He was no longer working because his back, hand, and knee pain did not allow him to do so.  He reported he tried to work as a mechanic but had to give it up.  

Additional records from Walter Reed National Military Medical Center showed that in October 2014, the Veteran was referred for an orthopedic consultation of the left knee.  It was noted that he had a complex tear of the posterior horn of the medial meniscus; full thickness cartilage loss at the lateral patella and lateral femoral condyle; partial thickness cartilage loss at the medial femoral condyle and medial tibial plateau; and severe tricompartmental osteoarthritis, worst in the patellofemoral compartment.  A treatment record in December 2014 showed that the Veteran reported a several year history of left knee pain and buckling.  He reported that his left knee pain was not constant, but was worse some days than others.  He took NSAIDs occasionally.  He started using a brace which helped, as he felt that the knee had given out on him at times.  Examination revealed no knee joint swelling, no intermittent knee locking, no erythema, no misalignment, no anterior or posterior drawer sign present, and no instability on Lachman test.  Examination of the left knee also revealed crepitus of the patella, tenderness on palpation of the medial joint line, flexion to 100 degrees, crepitus and pain on motion, a positive McMurray test, and tenderness observed on ambulation.  On motor strength testing, no weakness of the left knee was observed.  The assessment was osteoarthritis of the left knee, and it was noted that the Veteran had a severe ear history of left knee pain, but pain was not constant enough to warrant a TKA at that time.  He was advised to continue to use the brace.  

On a VA examination in November 2015, the diagnosis was left knee joint osteoarthritis.  The symptoms included pain, stiffness, swelling, and buckling, and it was noted that x-ray studies showed arthritis and meniscal tear.  He denied flare-ups of the left knee, but reported having functional impairment of the left knee, including decreased mobility and pain.  It was noted that there was no additional functional limitation reported (as a result of pain, weakness, fatigability, or incoordination), on use of the joint repeatedly over a period of time.  Range of motion studies revealed flexion was to 120 degrees and extension to 0 degrees.  The abnormal range of motion did not itself contribute to functional loss, but there was pain on flexion which did cause functional loss.  There was no evidence of pain on weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the knee joint, and objective evidence of crepitus.  The Veteran able to perform repetitive use testing of the left knee with no additional functional loss or range of motion after three repetitions.  It was noted that he was not being examined immediately after repetitive use over time, and the examiner indicated that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time, noting there was "[n]o objective evidence."  Examination of the left knee revealed no reduction in muscle strength and no muscle atrophy.  There was no history of recurrent subluxation or lateral instability of the left knee, but there was intermittent effusion.  Joint stability testing of the left knee revealed no anterior, posterior, or lateral instability, but there was medial instability.  It was noted that the Veteran had a meniscus (semilunar cartilage) condition, had undergone a meniscectomy on the left knee in 1997, but had no current symptoms.  His left knee scar that was superficial, not painful or unstable, and did not affect the joint motion.  He regularly used a knee brace for left knee comfort and stability.  It was noted that the Veteran was retired, but that his left knee condition did impact his ability to perform occupational tasks (such as standing, walking, lifting, sitting, etc.) due to decreased mobility and pain.

In May 2016, the Veteran testified that his left knee buckling began before he reported it on the November 2015 VA examination, that it had been going on probably three or four months, and that he mentioned it to a doctor who suggested he wear a knee brace and use a cane.  He reported that he had not fallen since he had been wearing the knee brace, but that before then his knee had given out and he had fallen.  He testified that one day he was walking and his knee buckled and he scraped his knuckles trying to catch himself from falling.  He reported that when he slept he had to put a pillow under the back of his left leg or in the morning it would be stiff.  He reported popping, swelling, and tenderness in the knee.  He testified his treating physician recommended a left knee replacement.

The Veteran essentially contends that his service-connected left knee disability has been more severe than compensated by the 10 percent rating assigned.  The record reflects that his service-connected left knee disability has been rated under DC 5003 and DC 5261, for arthritis, pain, and limitation of motion.  

The Board concludes that a rating in excess of 10 percent for the service-connected left knee osteoarthritis, based on limitation of motion, is not warranted.  Here, extension was to zero degrees, which is not limited to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5261.  Furthermore, the Veteran did not report any incapacitating episodes.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  This is true even when considering the presence of additional functional loss.  The competent evidence of record shows that the Veteran's service-connected left knee disability caused functional loss/ impairment manifested by pain, less movement than normal, and complaints of stiffness.  However, the Veteran consistently denied flare-ups, and repetitive motion did not cause any additional limitation of motion or functional loss.  See 38 C.F.R. §§ 4.40, 4.45.  Rather, the Board finds that the Veteran's complaints of pain, less movement, and pain on use are contemplated in his current 10 percent rating assigned.  Furthermore, despite the Veteran's competent reports of functional loss, the objective evidence of record demonstrates normal muscle strength, and no redness or warmth.  Noting that separate evaluations are assigned below, the Veteran's pain, swelling, and instability are considered within the currently assigned evaluations.  Thus, a rating in excess of 10 percent is not warranted, even with consideration of the provisions of 38 C.F.R. § 4.45 or the holding in DeLuca.  Thus, an increased evaluation is not warranted.  

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  First, the Board finds that a separate evaluation is warranted for symptomatic removal of the semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  As noted above, there is a left knee meniscus damage/tear, for which he underwent arthroscopic surgery in 1997, as well as episodes of intermittent effusion.  Although the 2015 VA examiner found no residual symptoms, the Board notes that the Veteran has reported swelling over the appeal period.  Thus, the criteria for a separate rating under DC 5259 have been approximated.  

Second, the Board finds that the criteria for a separate evaluation for left knee instability have also been met.  Consistently throughout the appeal period, the Veteran has reported left knee buckling and other times complained he felt his knee was going to give way.  The Veteran wears a knee brace for pain relief and to help with instability - and it was recommended by a physician in December 2013 that he wear a knee brace.  Furthermore, in a November 2015 VA examination report, medial instability was noted.  Accordingly, the Board finds that in viewing the evidence in the light most favorable to the Veteran, the competent lay and medical evidence of record is sufficient to grant a separate rating for instability of the left knee.  See 38 C.F.R. § 4.71a, DC 5257; VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  

Alternative diagnostic codes do not, however, provide for separate or higher evaluations.  Flexion has not been limited at any point to 45 degrees or less.  See 38 C.F.R. § 4.71a, DC 5260; VAOGCPREC 9-2004 (2004).  There is no left knee ankylosis, as limitation of motion has been retained.  See 38 C.F.R. § 4.71a, DC 5256.  Additionally, there have not been frequent episodes of locking and pain and effusion into the joint are already considered within the currently assigned evaluations.  See 38 C.F.R. § 4.71a, DC 5258.  Moreover, there has been no evidence of malunion of the femur, impairment of the tibia and fibula, or genu recurvatum.  .  See 38 C.F.R. § 4.71a, DCs 5255, 5262, 5263.  Accordingly, the remaining diagnostic codes do no provide for increased or separate evaluations.  

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's left knee osteoarthritis with limitation of motion, does not warrant a rating greater than the 10 percent disability rating.  See 38 C.F.R. § 4.71a , DCs 5003, 5260.  However, separate ratings are warranted for removal of medial meniscus with residual effusion and instability.  See 38 C.F.R. § 4.71a, DCs 5257, 5258. 

2. Chronic Lumbar Strain

The Veteran contends he should be entitled to a rating in excess of 10 percent for chronic lumbar strain.

The Veteran's chronic lumbar strain has been evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5237, which is rated under the General Rating Formula for Diseases and Injuries of the Spine.  That evaluation contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating will be assigned for unfavorable ankylosis of the entire spine.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined motion for the thoracolumbar spine is 240 degrees. 

The Veteran's service-connected disability may also be rated under the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes, whichever results in the higher rating.  38 C.F.R. § 4.71a, DC 5243.  Under the General Formula for Rating IDS Based on Incapacitating Episodes, a 40 percent rating is warranted for IDS with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

Review of the competent evidence of record includes VA examination reports, treatment records, and testimony from the Veteran.

Treatment records from Walter Reed Army Medical Center showed that in February 2011, the Veteran underwent an MRI of the lumbar spine due to lower back pain with left sciatica, which revealed:  superior lumbar intervertebral disc and facet joints were unremarkable; L4 -L5: mild disc desiccation and small posterior annular tear and mild bilateral facet joint hypertrophy with bilateral foraminal narrowing; L5-Sl: asymmetric facet joint degenerative changes with interval growth of the right anterior periarticular synovial cyst now displacing the right dorsal ganglion.  Clinical correlation for right L5 radiculopathy was suggested.

VA treatment records showed that in September 2011, the Veteran reported his back was getting worse and he felt pain.  An x-ray study showed an essentially normal spine with some degenerative disease (arthritis) of the lower thoracic spine. 

On a VA examination in August 2012, the Veteran reported his back pain was getting worse, and that he had pain when he bends over, which resolved when he straightened up.  He reported pain when he drove or sat for long periods or mowed the grass, which often went into the back of his left leg, which was helped by wearing a back brace.  He indicated that if he wore the brace too long it caused him pain along the lower edge of the brace.  He had no pain into the right leg.  He reported pain and stiffness some days when he got up, which resolved when he moved around.  He indicated that if he lifted something heavy he may have pain that lasted up to 2 or 3 days, but was helped if he used his back brace.  He uses a TENs unit as needed to relax the back muscles when he has pain.  He denied flare-ups.  Range of motion testing revealed forward flexion was normal (to 90 degrees or greater) with no pain, extension was to 25 degrees with pain, right and left lateral flexion were to 30 degrees with no pain, right lateral rotation was to 30 degrees, with pain at 25 degrees, and left lateral rotation was to 30 degrees with no pain.  The examiner noted that the Veteran was able to perform repetitive-use testing, with no additional limitation of motion of the thoracolumbar spine after testing, and that he did not have any functional loss and/or functional impairment of the thoracolumbar spine.  There was subjective tenderness noted over the lower lumbar spine and paravertebral areas bilaterally, but more on the right.  There was no guarding or muscle spasm noted.  Straight leg raising test results were negative.  The examiner noted that the Veteran did have intermittent radicular pain to the left lower extremity, that the L4/L5/S1/S2/S3 nerve roots (sciatic nerve) were involved, and that the severity was mild.  The examiner checked "no" in response to whether the Veteran had intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  It was noted that he would not a good candidate for manual labor but that his back should not interfere with sedentary work.  It was also noted that the Veteran now had evidence of degenerative disc disease and spondylosis of the lower lumbar spine, not present on earlier exams, when only lumbar strain was found.  The examiner indicated that the right periarticular cyst was incidental as there were no right radicular symptoms or physical findings.  The examiner noted that even though the DJD of the spine was not severe for his age (which was the reason his plain lumbar spine X-rays were normal), the Veteran did have bilateral foraminal narrowing due to degenerative changes (seen on MRI) at L4-5, which likely explained his left-sided radicular symptoms.

VA treatment records showed that in July 2014, the Veteran again reported his left knee and back were hurting more this past year, and that he felt like he was always in pain.  It was noted that it would be difficult for him to sustain long periods of activity, such as at a job, due to his chronic pain conditions.  It was noted that x-ray studies showed DDD (degenerative disc disease).

On a VA examination in November 2015, the diagnosis was listed as degenerative arthritis of the spine.  The Veteran denied flare-ups of the back.  Functional loss included pain, decreased mobility, and problems with lifting and carrying.  Range of motion testing revealed forward flexion was normal (to 90 degrees), extension was to 20 degrees, right lateral flexion was normal (to 30 degrees), left lateral flexion was to 20 degrees, right lateral rotation was to 20 degrees, and left lateral rotation was normal (to 30 degrees).  Pain was noted on extension, left lateral flexion, and left lateral rotation.  There was no evidence of pain on weight-bearing.  The Veteran able to perform repetitive use testing with at least three repetitions, with no additional loss of function or range of motion.  It was noted that he was not being examined immediately after repetitive use over time, and the examiner indicated that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time, noting there was "[n]o objective evidence".  The examiner initially responded "yes" to the question of whether the Veteran had guarding or muscle spasm of the thoracolumbar spine, but then indicated there was no muscle spasm or guarding.  The examiner noted that there was tenderness of the right lower back that did not result in abnormal gait or abnormal spinal contour.  No atrophy was noted.  Straight leg testing results were negative, the examiner indicated that the Veteran did not have radicular pain or any signs or symptoms of radiculopathy or any other neurologic abnormalities, and the examiner noted that the Veteran did not have IVDS of the thoracolumbar spine.  He used a back brace regularly for comfort.  It was noted that the Veteran was retired, but his thoracolumbar spine condition effected occupational activities due to decreased mobility and problems with lifting and carry, and pain with prolonged yard.  

In May 2016, the Veteran testified he had sharp pain in his back if he bent over, even for a couple of seconds, and would have to stand up.  He asserted that an MRI showed he had muscle injury as well as a back injury, and stated that when he stepped on the land mine in service, he landed on a rock and his backpack was full of ammunition.  He indicated that his back had been rated at 20 percent since 1967, but that during that time his back had gotten worse.  He testified he could not bend his back without it bothering him, and that he could not even push a lawnmower.  He agreed he might be able to bend over to the same degree for three repetitions, but not for a lot of repetitions.  He testified that his back was part of the reason he left work in 2005.  He also indicated that he there were other daily tasks that he avoided doing because they would be painful. He testified he used to be able to walk two miles, but had not walked in a while, saying that there was so much stuff going on he was almost afraid to walk by himself.  He testified that neither his back nor his knees prevented him from walking and that when he was walking two miles he did not feel any stress on his back.   

The Board finds that the preponderance of the competent evidence of record weighs against the assignment of a rating in excess of 20 percent for the Veteran's service-connected lumbar disability.  There was forward flexion to 90 degrees without pain in 2012, and 90 degrees with pain in 2015.  Thus, there is no flexion limited to 30 degrees or less or ankylosis.  This is true even considering additional functional loss.  In that regard, while the Veteran has consistently complained of lumbar pain, he has denied flare-ups.  Further, while he reported having functional loss/impairment, including pain on motion, loss of motion, stiffness and pain in the morning, and problems with bending over, sitting for long periods, mowing the grass and other gardening, and driving for long periods, he reported that this pain was relieved either by his back brace or straightening up.  Further, on objective examination, there was no ankylosis, spasm, or guarding shown.  The VA examiners essentially opined that the Veteran's loss of range of motion did not contribute to a functional loss, that the pain on motion did not result in or cause functional loss, and that there was no additional loss of function or range of motion after three repetitions.  Examinations showed normal muscle strength with no atrophy.  The Veteran has also testified that his back did not limit his walking, and that his symptoms were somewhat alleviated by wearing a back brace or straightening up.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Accordingly, an increased evaluation on this basis is not warranted.  

Additionally, there have been no findings of, and the Veteran has not reported, incapacitating episodes that required bedrest prescribed by a physician and treatment by a physician.  Accordingly, an increased evaluation on this basis is also not warranted.  

The Board finds, however, that a separate rating for objective neurological manifestations of the left lower extremity.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  At the August 2012 VA examination, the Veteran reported left leg pain.  There was negative straight leg raising, but the examiner noted involvement of the sciatic nerve and intermittent radicular pain to the left lower extremity.  The examiner noted there was bilateral foraminal narrowing due to degenerative changes at L4-5, which likely explained his left sided radicular symptoms.  Accordingly, a separate evaluation is warranted.

The evidence, however, has not shown any report of findings of spasms, bowel or bladder problems, muscle atrophy, sensory loss, etc., that would warrant a separate compensable rating for any neurological manifestations of the service-connected lumbar spine disability. 

Based on the foregoing, the Board finds that the preponderance of the competent evidence of record does not support the grant of a rating in excess of 20 percent, for the service-connected lumbar disability, but does provide for a separate evaluation for left side radiculopathy.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

3. Extraschedular Consideration

The Board has also considered whether this case should be referred for extraschedular consideration.  The governing norm in such exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  If the criteria reasonably describe the Veteran's disability level and symptoms, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Here, the rating criteria contemplate the Veteran's left knee symptoms and lumbar symptoms, as they address pain, effusion, instability, limitation of motion, weakness, stiffness, pain on motion, and interference with sitting, standing, and weight-bearing activities, etc., and provide for higher ratings for more severe symptoms.  Thus, there is no evidence that the Veteran's service-connected disabilities causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  Referral for extraschedular consideration is not warranted.  

A Veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record raised this contention.  See Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

The appeal regarding entitlement to service connection for a left hand disorder is dismissed.

A disability rating in excess of 10 percent for the service-connected left knee osteoarthritis, based on limitation of motion, is denied.

A separate rating for the service-connected left knee osteoarthritis, based on meniscus removal with intermittent effusion, is granted; subject to the laws and regulations governing the payment of monetary benefits. 

A separate rating for the service-connected left knee osteoarthritis, based on instability, is granted; subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for chronic lumbar strain is denied.

A separate rating for left lower extremity neurological manifestations of the service-connected chronic lumbar strain, is granted; subject to the laws and regulations governing the payment of monetary benefits.




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


